459 So.2d 417 (1984)
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellant,
v.
In the Interest of A.H., A.H. and R.H., Children, Appellees.
No. AW-141.
District Court of Appeal of Florida, First District.
November 15, 1984.
*418 John L. Pearce, Department of Health and Rehabilitative Services, Tallahassee, for appellant.
No appearance for appellees.
PER CURIAM.
We hold that the responsibility of reimbursement of appointed guardians ad litem, where the parents are found financially unable to do so, is placed upon the Department of Health and Rehabilitatives Services. See In re the Interest of M.P., 453 So.2d 85 (Fla. 5th DCA 1984); In re the Interest of R.W., 409 So.2d 1069 (Fla. 2nd DCA 1981).
AFFIRMED.
JOANOS, WIGGINTON and BARFIELD, JJ., concur.